Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 08/14/2019 ("08-14-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-14-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY PANEL, PREPARATION METHOD THEREOF, AND DISPLAY DEVICE EACH HAVING FIRST WATER OXYGEN BARRIER BAR WITH FIRST AND SECOND SUB-BARRIER BARS SEPARATED FROM EACH OTHER BY GAPS THAT ARE NOT ALINGNED. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

A. Prior-art rejection based on Jiang
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0062534 A1 to Jiang et al. ("Jiang") (cited in the 08-14-19 IDS).
Figs. 1, 2 and 5 of Jiang have been annotated to support the rejection below: 	

[AltContent: arrow][AltContent: textbox (Peripheral Region PR)][AltContent: textbox (Display Region DR)][AltContent: arrow]
    PNG
    media_image1.png
    476
    432
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    291
    479
    media_image2.png
    Greyscale


[AltContent: connector][AltContent: textbox (42")][AltContent: textbox (D1)]
[AltContent: ][AltContent: arrow]
[AltContent: textbox (G1)][AltContent: textbox (G2)][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    393
    241
    media_image3.png
    Greyscale


	Regarding independent claim 1, Jiang teaches a display panel (see Figs. 1, 2 and 5 as annotated above, for example), comprising a display region DR and a peripheral region PR; the display panel further comprising:
	a substrate 1 (para [0015] - "a flexible substrate 1");
	a plurality of illuminating pixels 2  arranged in an array (para [0016] -"The OLED device 2, in an upward direction, includes at least a thin film transistor driving layer, an anode, a light emitting layer and a cathode."; an OLED display panel inherently has more than one illuminating OLED pixel, hence the term "panel.") above the substrate 1 and located in the display region DR; and
	a first water oxygen barrier bar 4 (para [0015] - "a bank layer 4"; para [0004] - "However, the ALD has a serious plating film diffusion effect and if not blocked effectively, it may directly contact moisture and react slightly with water to form aluminum salts. In turn, peripheral water and oxygen resistance of the OLED device and thus encapsulation effect of the flexible OLED display panel may be decreased."; para PR,
	wherein the first water oxygen barrier bar 4 (para [0021] - "...in FIG. 3, only a segment layer 4 in FIG. 1 is formed by repeatedly disposing the structure illustrated in FIG. 3. In the first embodiment of the present disclosure, the bank layer 4 includes a plurality of first bank units 41 and a plurality of second bank units 42."; para [0022] -"It should be noted that the bank layer of the present disclosure is formed of a plurality of noncontinuous bank units..."; para [0025] - "Please refer to FIG. 5, which illustrates a schematic structure diagram of the bank layer...The third embodiment differs from the first embodiment illustrated in FIG. 3 in that the bank layer 4 has a U shaped fastening structure. In particular, taking FIG. 5 for example, in the micrographic top view illustrated in FIG. 5, both the first bank unit 41" and the second bank unit 42" are in a U shaped." That is, the third embodiment differs from the first embodiment by the shape of the first bank units and the second bank units. Therefore, there is a plurality of noncontinuous, repeating first bank unit 41" and a plurality of noncontinuous, repeating second bank units 42") comprises a plurality of first sub-barrier bars 41" arranged intermittently and a plurality of second sub-barrier bars 42" arranged intermittently; in a direction G1 between adjacent (near) first sub-barrier bars 41" and a gap G2 between adjacent (near) second sub-barrier bars 42" are not aligned with each other. 
	Regarding claim 2, Jiang teaches in the direction perpendicular to the arrangement direction D1 of the first sub-barrier bars 41", the gap G1 between adjacent first sub-barrier bars 41" is aligned with one of the second sub-barrier bars 42", and the gap G2 between adjacent second sub-barrier bars 42" is aligned with one of the first sub-barrier bars 41" (see Fig. 5 as annotated above). 
	Regarding claim 5, Jiang teaches the display region DR that is completely surrounded by the first water oxygen barrier bar 4 (see Fig. 1 as annotated above).
	Regarding claim 7, Jiang teaches first sub-barrier bar 41" and the second sub-barrier bar 42" have an identical shape (U-shaped) and are arranged parallelly and oppositely (see Fig. 5). 
	Regarding claim 8, Jiang teaches a display panel (see Figs. 1 and 2 as annotated above. see Fig. 6 as annotated above, for example), comprising a display region DR and a peripheral region PR; the display panel further comprising:
	a substrate 1 (para [0015] - "a flexible substrate 1");
	a plurality of illuminating pixels 2 arranged in an array (para [0016] -"The OLED device 2, in an upward direction, includes at least a thin film transistor driving layer, an anode, a light emitting layer and a cathode."; an OLED display panel inherently has more than one illuminating OLED pixel, hence the term "panel.") above the substrate 1 and located in the display region DR; and
PR,
	wherein the first water oxygen barrier bar 4 (para [0021] - "...in FIG. 3, only a segment layer 4 in FIG. 1 is formed by repeatedly disposing the structure illustrated in FIG. 3. In the first embodiment of the present disclosure, the bank layer 4 includes a plurality of first bank units 41 and a plurality of second bank units 42."; para [0022] -"It should be noted that the bank layer of the present disclosure is formed of a plurality of noncontinuous bank units..."; para [0026] - "Please refer to FIG. 6, which illustrates a schematic structure diagram of the bank layer...The fourth embodiment differs from the first embodiment illustrated in FIG. 3 in that the bank layer 4 has a twisted fractured structure. In particular, taking FIG. 6 for example, in the micrographic top view illustrated in FIG. 6, each of the bank units is in an S shape, and the adjacent two bank units are 
	wherein the first sub-barrier bar 43 and the second sub-barrier bar 43' have an identical shape (S-shape) and are arranged successively in an identical row,
	wherein the shape of the first sub-barrier bar 43 and the second sub-barrier bar 43' comprises an S type.
	Regarding claim 9, Jiang teaches the first sub-barrier bar 41" and the second sub-barrier bar 42" are disposed in an identical layer (see Fig. 2). 

	Regarding independent claim 16, Jiang teaches a display device (para [0006]), comprising a display panel of claim 1 (see rejection of claim 1).  
	
	Regarding independent claim 17, Jiang teaches a method of preparing a display panel (see Figs. 1, 2 and 5 as annotated above, for example), comprising:
	forming a plurality of illuminating pixels 2 arranged in an array (para [0016] -"The OLED device 2, in an upward direction, includes at least a thin film transistor driving layer, an anode, a light emitting layer and a cathode."; an OLED display panel inherently DR above a substrate 1 (para [0015] - "a flexible substrate 1"); 
	forming a first water oxygen barrier bar 4 (para [0015] - "a bank layer 4"; para [0004] - "However, the ALD has a serious plating film diffusion effect and if not blocked effectively, it may directly contact moisture and react slightly with water to form aluminum salts. In turn, peripheral water and oxygen resistance of the OLED device and thus encapsulation effect of the flexible OLED display panel may be decreased."; para [0018] - "The bank layer 4 serves to block the outward diffusion of the first encapsulation layer 3 at the periphery of the OLED device 2, thereby preventing the first encapsulation layer 3 at the periphery of the OLED device 2 from failing to effectively provide encapsulation effect to the periphery of the OLED device 2."; para [0027] - "...the present disclosure uses the bank layer with a plurality of noncontinuous bank units to block the diffusion of the first encapsulation layer and increase the water and oxygen resistance of the first encapsulation layer.") in a peripheral region PR above the substrate 1,
	wherein the first water oxygen barrier bar 4 (para [0021] - "...in FIG. 3, only a segment layer 4 in FIG. 1 is formed by repeatedly disposing the structure illustrated in FIG. 3. In the first embodiment of the present disclosure, the bank layer 4 includes a plurality of first bank units 41 and a plurality of second bank units 42."; para [0022] -"It should be noted that the bank layer of the present disclosure is formed of a plurality of noncontinuous bank units..."; para [0025] - "Please refer to FIG. 5, which illustrates a schematic structure diagram of the bank layer...The third embodiment differs from the first embodiment illustrated in FIG. 3 in that the bank layer 4 has a U shaped fastening G1 between adjacent (near) first sub-barrier bars 41" and a gap G2 between adjacent (near) second sub-barrier bars 42" are not aligned with each other. 
	Regarding claim 18, Jiang teaches in the direction perpendicular to the arrangement direction D1 of the first sub-barrier bars 41", the gap G1 between adjacent first sub-barrier bars 41" is aligned with one of the second sub-barrier bars 42", and the gap G2 between adjacent second sub-barrier bars 42" is aligned with one of the first sub-barrier bars 41" (see Fig. 5 as annotated above). 


B. Prior-art rejection based on '096 Oh
Claim Rejections - 35 USC § 102
Claims 1-7, 9-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2007/0159096 A1 to Oh et al. (" '096 Oh").
	Fig. 5 of '096 Oh has been annotated to support the rejections below:

[AltContent: arrow][AltContent: arrow][AltContent: textbox (G1)][AltContent: arrow][AltContent: textbox (G2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (135a2)][AltContent: arrow][AltContent: textbox (135a1)]
    PNG
    media_image4.png
    767
    562
    media_image4.png
    Greyscale


	Regarding independent claim 1, '096 Oh teaches a display panel (see Fig. 5 as annotated above), comprising a display region DP (para [0029] - "display area DP") and a peripheral region W (para [0029] - "...a non-display area bordering the display area DP with a desired width W."); the display panel further comprising:

	a plurality of illuminating pixels 120 arranged in an array (para [0044] - "As shown in FIG. 5, the organic light-emitting devices 120 partitioned by the bank portions 131 may be arranged in a parallel along a first direction but may also arranged in a zigzag formation along a second direction perpendicular to the first direction.") above the substrate 111 and located in the display region DP; and
	a first water oxygen barrier bar 135 (para [0036] - "The dummy bank portions 135 perform a shielding function preventing the permeation of harmful material, whereby preventing the emission layer 123 or the first and second electrodes 121 and 127 of the organic light-emitting device 120 from being oxidized and corroded."; para [0037] - "The dummy bank portions 135 may have a multilayered structure to sufficiently prevent the permeation of harmful material. In particular, the dummy bank portions 135 may include dummy banks 135a located with the second openings 160' there between, wherein at least two or more dummy banks 135a may be arranged to overlap one another to block the permeation of a harmful material.") above the substrate 111 and located in the peripheral region W,
	wherein the first water oxygen barrier bar 135 comprises a plurality of first sub-barrier bars 135a1 arranged intermittently and a plurality of second sub-barrier bars  135a2 arranged intermittently; in a direction perpendicular to an arrangement direction of the first sub-barrier bars 135a1, a gap G1 (a width of the gap G1 defined by the side of the opening 106') between adjacent first sub-barrier bars 135a1 and a gap G2 between adjacent second sub-barrier bars 135a2 are not aligned with each other (see Fig. 5 as annotated above).
Regarding claim 2, '096 Oh teaches in the direction perpendicular to the arrangement direction of the first sub-barrier bars 135a1, the gap G1 between adjacent (near) first sub-barrier bars 135a1 is aligned with one of the second sub-barrier bars 135a2, and the gap G2 between adjacent (near) second sub-barrier bars 135a2 is aligned with one of the first sub-barrier bars 135a1. 
	Regarding claim 3, '096 Oh teaches the display panel that further comprises a second water oxygen barrier bar 131 (para [0034] - "bank portion 131 in the display area DP are provided. The pattern of the bank portions 131 provided in the display area DP, i.e., a matrix pattern, extends to the non-display area and the dummy bank portions 135 are formed in the same or substantially the same pattern.") disposed between adjacent (near) illuminating pixels 120, and the second water oxygen barrier bar 131 and the first water oxygen barrier bar 135 have a substantially identical arrangement (see Fig. 5 as annotated above).
	Regarding claim 4, '096 Oh teaches the first water oxygen barrier bar 135 and the second water oxygen barrier bar 131 that are disposed in an identical layer and have an identical material (para [0035] - "...the bank portions 131 and the dummy bank portions 135 are formed concurrently.").  
	Regarding claim 5, '096 Oh teaches the display region DR that is completely surrounded by the first water oxygen barrier bar 135 (see Fig. 5 and Fig. 2A).
	Regarding claim 6, '096 Oh teaches the illuminating pixels 120 that are completely surrounded by the second water oxygen barrier bar 131.
Regarding claim 7, '096 Oh teaches the first sub-barrier bar 135a1 and the second sub-barrier bar 135a2 have an identical shape and are arranged parallel and oppositely (see Fig. 5 as annotated above),
	wherein the shape of the first sub-barrier bar 135a1 and the second sub-barrier bar 135a2 comprises a strip type. 
	Regarding claim 9, '096 Oh teaches the first sub-barrier bar 135a1 and the second sub-barrier bar 135a2 that are disposed in an identical layer 135 (see Fig. 5 as annotated above). 
	Regarding claim 10, '096 Oh teaches the first sub-barrier bar 135a1 and the second sub-barrier bar 135a2 that are disposed in different (sectional) layers (that is, the first sub-barrier bar 135a1 is formed at the edge section of the layer 135 and the second sub-barrier bar 135a2 is formed in an inner section of the layer 135).
	Regarding claim 11, '096 Oh teaches the display panel that further comprises:
	a first water oxygen barrier layer 140 (para [0039] - "a sealing passivation layer 140"), disposed above the illuminating pixels 120 and located in a region (partially) defined by the second water oxygen barrier bar 131. 

	Regarding independent claim 16, '096 Oh teaches a display device (para [0051] - "flat panel display device), comprising the display panel of claim 1 (see rejection of claim 1).

	Regarding independent claim 17, '096 Oh teaches a method of preparing a display panel (see Fig. 5 as annotated above), comprising:

	forming a first water oxygen barrier bar 135 (para [0036] - "The dummy bank portions 135 perform a shielding function preventing the permeation of harmful material, whereby preventing the emission layer 123 or the first and second electrodes 121 and 127 of the organic light-emitting device 120 from being oxidized and corroded."; para [0037] - "The dummy bank portions 135 may have a multilayered structure to sufficiently prevent the permeation of harmful material. In particular, the dummy bank portions 135 may include dummy banks 135a located with the second openings 160' there between, wherein at least two or more dummy banks 135a may be arranged to overlap one another to block the permeation of a harmful material.") in a peripheral region W (para [0029] - "...a non-display area bordering the display area DP with a desired width W.") above the substrate 111,
	wherein the first water oxygen barrier bar 135 comprises a plurality of first sub-barrier bars 135a1 arranged intermittently and a plurality of second sub-barrier bars  135a2 arranged intermittently; in a direction perpendicular to an arrangement direction of the first sub-barrier bars 135a1, a gap G1 (a width of the gap G1 defined by the side of the opening 106') between adjacent first sub-barrier bars 135a1 and a gap G2 135a2 are not aligned with each other (see Fig. 5 as annotated above).
	Regarding claim 18, '096 Oh teaches the gap G1 between adjacent (near) first sub-barrier bars 135a1 is formed to be aligned with one of the second sub-barrier bars 135a2, and the gap G2 between adjacent (near) second sub-barrier bars 135a2 is formed to be aligned with one of the first sub-barrier bars 135a1. 
	Regarding claim 19, '096 Oh teaches forming a second water oxygen barrier bar 131 (para [0034] - "bank portion 131 in the display area DP are provided. The pattern of the bank portions 131 provided in the display area DP, i.e., a matrix pattern, extends to the non-display area and the dummy bank portions 135 are formed in the same or substantially the same pattern.") in a region between adjacent (near) illuminating pixels 120, wherein the second water oxygen barrier bar 131 and the first water oxygen barrier bar 135 have a substantially identical arrangement (see Fig. 5 as annotated above).
	Regarding claim 20, '096 Oh teaches the first water oxygen barrier bar 135 and the second water oxygen barrier bar 131 are formed by an identical patterning process (para [0035] - "...the bank portions 131 and the dummy bank portions 135 are formed concurrently.").  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 12 and intervening claims 3 and 11 or (ii) claim 
Claim 13 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 13 and intervening claims 3 and 11 or (ii) claim 13 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 3 and 11.
Claims 14 and 15 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2020/0091459 A1 to Senoo et al.
Pub. No. US 2018/0165996 A1 to Ochi et al.
Pub. No. US 2016/0172327 A1 to Stagon et al.
Pub. No. US 2016/0254478 A1 to Hartmann et al.
Pub. No. US 2012/0235557 A1 to Lee
	Pub. No. US 2007/0159089 A1 to Oh et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        18 September 2021